Putnam J.
delivered the opinion of the Court. The issue joined was upon the license, and it was for the defendant tc prove it; but the evidence proved that it was obtained by the Iraud of the defendant; and the question is, whether the plaintiff should have replied specially that the license was obtained by fraud, or may deny the license (as he has done in his replication) and give the fraud in evidence to avoid the alleged license.
And this depends upon the question, whether such evidence would render the license voidable, or absolutely void.
If it were voidable only, then the cause for avoiding it should have been specially set forth in the replication. As if the license had been given, but had been revoked before the trespass, or if the license had been exceeded, or if. it had been abused. There the revocation, the excess or the abuse should be specially set forth in the replication, which should conclude with a verification, to the end that the defendant might have an opportunity of denying the special matter so replied. 1 Wms’s Saund. 300 a. In all those instances the license, whether it were by the plaintiff or by the law, was originally good, to a certain extent.
*305But it is otherwise where the license was merely void ab initio. In such a case the party may legally deny that he ever gav=> any license at all. If it were merely void, it may be considered as if it never had any existence.
So the rule of pleading would be in regard to specialties If the defendant were a feme covert, and so had no legal capacity to make the bond ; or if the defendant were at the time a lunatic, and for that reason had no legal capacity to contract; such a party may plead non esi factum, and the evidence of the coverture or of the lunacy would maintain the plea. The deeds in those cases would be originally absolutely or merely void. So if the deed were obtained by fraud, the defendants may plead non est factum. 1 Chit. Pleading, (Day’s edit.) 479; Com. Dig. Pleader, 2 W 18 ; Lambert v. Atkins, 2 Campb. 272. In James v. Fowks, 12 Mod. 101, the court said that such matter of law as amounts to the general issue, may be pleaded or given in evidence, as the defendant pleases, for the matter of law in that case is matter of fact which avoids ' the action. If the deed be fraudulently misread, the defendant may plead that it is not his deed; and so if there were a fraudulent substitution of one deed for another, and the signature be put to that which the party did not intend to execute. Dorr v. Munsell, 13 Johns. R. 431, per Spencer C. J.
In those cases, there was a deed apparently well executed, and in the case at bar, there was an apparent license, but it being proved that they were obtained by fraud, they are to be held as if no deeds and no license had been given.
In the case at bar, if the plaintiff consented to have the defendant enter his house, it was upon his representation that he had a legal search warrant. The plaintiff supposed he was submitting to legal process, when in fact he was deceived by the fraudulent representation of the defendant. There was no license, independently of the search warrant which the defendant pretended to have, and that pretence failing, the license which was bottomed upon it, fails also.
The plaintiff may in pleading as well deny that he gave any license, as he might that he made any deed, which was obtained by fraud. In legal intendment, there was io license at all.
*306We are therefore all of opinion, that the verdict, must be set aside and a new trial granted.